Title: Thomas Jefferson to Stephen Cathalan, 5 April 1818
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


                        
                            Dear Sir
                            Monticello
Apr. 5. 18.
                        
                        I will suppose you to possess my letter of Jan. 18. because I sent it by duplicates, and consequently you know every thing about your own affair.
                        The Rivesalte & Nice wines arrived at New York about the beginning of January: but so dangerous is our coast in winter that they could not be brought round to Richmond till lately and arrived here two days ago. the Rivesalte will require time to settle before it can be fairly tasted. the Nice is good; but it is not exactly that of the preceding year, which was a little silky, just enough to be sensible, & to please the palate of our friends beyond any wine I have ever seen. that now recieved is dry, but well flavored. the Ledanon is arrived at Alexandria, but not yet got to Richmond. I find you have been in advance for my grandson as well as myself. this proceeds chiefly from the advance in the price of the Rousillon beyond that of the preceding year. I now make thro’ mr Vaughan a remittance of 420.D. to cover the previous advances for my grandson & myself, the 200. bottles of M. Bergasse’s claret I wrote for in mine of Jan. 18. and to furnish the new supplies requested on the back hereof, and shall certainly never fail to cover any deficit in our remittances occasioned by unexpected rise of prices in our first subsequent call. the packages for myself are to be marked T.I. and those for my grandson TRI. as on the former occasion. I write for my supplies earlier this year than usual, in the hope they may arrive here in autumn, or certainly before the winter sets in.
                        I inclose a letter to mr Sasserno which I pray you to send when you write to him for the wine. I hope he recieved some time ago his Consular commission. I salute you with constant affection & respect.
                        
                            Th: Jefferson
                        
                    